DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
 Claims 23-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention of Group II, drawn to a method of manufacturing, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/22/2021.
Applicant's election with traverse of Group I, claims 1-23,  in the reply filed on 10/22//2021 is acknowledged.  The traversal is on the ground(s) that “the written Opinion indicates that the subject matter of claims 15-23 and 26-42 of this application are novel and contain an inventive step, and therefore, contain a common special technical feature” and that “there are features in withdrawn claims 23-42 which are the same or similar to features in elected claims 1-22”.  This is not found persuasive because the Written Opinion has not really identified any technical features or special technical features shared among the groups of inventions that would contribute to the state of the art. With regards to the “inventive step” noted in Written Opinion, the examiner respectfully submits that the EPC commented that “claims 15 and 17 describe methods of manufacturing the surface stress sensor involving well known steps in the art of manufacturing MEMS sensors and therefore [are] not considered to imply an inventive step”. Finally, the examiner respectfully submits that the “similar” features in the claims, which are considered the shared technical features, are not special technical features because they are anticipated by the prior arts. 
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "111" and "10" have both been used to designate the same part in at least Fig. 20. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 is objected to because of the following informalities:  
Regarding claim 10, “support base member 10” should be corrected to –support base member—.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claims recites many structural arrangements and features that seem to be present only “when viewed from a thickness direction of the membrane”. For instance, the claim recites “a frame member configured to be separated from the membrane and surround the membrane when viewed from a thickness direction of the membrane”. However, it’s unclear whether the frame member is actually configured separated from the membrane and surrounds the membrane or only appear to be configured separate and to surround when viewed from a certain angle. The examiner respectfully submits that the thickness of the membrane may be observable from multiple different directions (e.g., forward, backward, left, right). Would this claimed configuration apply when viewed from a different thickness direction? The use of the phrase “when viewed in a thickness direction” throughout the claims makes it difficult to determine actual configurations of the claimed components. Further clarification is respectfully requested.
Regarding claim 15, the claim is incomplete for omitting essential structural cooperative relationship of elements, such omission amount to a gap between the necessary structural connections (see MPEP 2172.01). The omitted structural cooperative relationship is the relative arrangement of the penetrating portions and the slits. It is unclear whether the penetrating portions and the slits are distinct features on the membrane. In the case that they are distinct cutouts on the membrane, the claims do not clearly describe their positions relative to one another.  Further clarification is respectfully requested.
Regarding claim 20, the phrase “a plurality of protruding portions or a plurality of recessed portions continue” appear incomplete. Does this limitation mean to imply that the portions are continuous? Further clarification is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Qi (U.S. Pat. No. 9,176,018) (hereafter Qi) in view of Tu et al (U.S. Pat. No. 5,352,635) (hereafter Tu).
Regarding claim 1, Qi teaches a surface stress sensor comprising: 
a membrane configured to be bent by applied surface stress (i.e., diaphragm 13) (see Fig. 1B); 
a frame member configured to be separated from the membrane and surround the membrane when viewed from a thickness direction of the membrane (i.e., outer surrounding portion of sensor 280) (see Fig. 9A); 
at least a pair of coupling portions arranged at positions sandwiching the membrane when viewed from the thickness direction and configured to couple the membrane and the frame member (i.e., area 282 connects the inner portion of the pressures sensor with the outer surrounding portion of the sensor 280) (see Fig. 9A); 
a flexible resistor configured to have a resistance value changing according to bending induced in the coupling portion (i.e., piezoresistors 112) (see Fig. 9A); and 

wherein a cavity portion is disposed between the membrane and the support base member, and between the coupling portions and the support base member (i.e., cavity 111) (see Fig. 9A); but does not explicitly teach that the flexible resistor is configured to be disposed on at least one of the coupling portions, 
Regarding the flexible resistor, Tu teaches a flexible resistor (i.e., piezoresistive element 28) (see Fig. 2A) configured to be disposed on at least one of the coupling portions (i.e., beams 12) (see Fig. 2A), wherein the coupling portions configured to couple the membrane (i.e., pedestal 14) (see Fig. 2A) and the frame member (i.e., substrate 10) (see Fig. 2A). In view of the teaching of Tu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to added the sensitive resistors to the coupling portions in order to improve the sensitivity of the device, by placing the piezoresistive elements at locations where the stress generation is the greatest.
Regarding claim 2, Qi teaches that the flexible resistor is a piezoresistor, and the piezoresistor has a resistance value changing according to bending induced in the coupling portion by the membrane being bent (i.e., piezoresistors 112) (see Fig. 9A).  
Regarding claim 4, Qi teaches that the membrane is an n-type semiconductor layer (i.e., n-type doped silicon material can be chosen to form the silicon layer 113) (see Column 5, lines 44-52), and the flexible resistor is a p-type semiconductor layer (i.e., a p-type doping is used to form the piezoresistor 12) (see Column 5, lines 44-52).  
Regarding claim 5, Qi teaches that the membrane, the frame member, and the coupling portions form an integrated detection base member (see Fig. 9B); but does not explicitly teach that a difference between a linear expansion coefficient of the support base member and a linear expansion coefficient of the detection base member is 1.2 x 10-5/oC or less. However, it -5/oC or less. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a matter of obvious design choice (see MPEP 2144.07). 
Regarding claim 6, Qi as modified by Tu as disclosed above does not directly or expliclty teach that a linear expansion coefficient of the support base member is 1.0 x 10-5/oC or less.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made support base member from material having linear expansion coefficient of 1.2 x 10-5/oC or less. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a matter of obvious design choice (see MPEP 2144.07). 
Regarding claim 7, Qi as modified by Tu as disclosed above does not directly or expliclty teach that a linear expansion coefficient of the support base member is However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made support base member from material having linear expansion coefficient of 1.2 x 10-6/oC or less. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a matter of obvious design choice (see MPEP 2144.07). 
Regarding claim 8, Qi as modified by Tu as disclosed above does not directly or explicitly teach that thickness of the support base member is 80 µm or greater. However, it would have been obvious matter of design choice to have made the thickness of the support base 80 µm or greater, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 (IV)). 
Regarding claim 9, Qi teaches that an outer peripheral surface of the support base member and an outer peripheral surface of the frame member are flush with each other when viewed from the thickness direction of the membrane (see Fig. 9A and 9B).  
Regarding claim 10, Qi teaches that the support base member 10 is formed of a material containing any of silicon (i.e., silicon layer 114) (see ), sapphire, gallium arsenide, glass, and quartz.  
Regarding claim 11, Qi teaches that a package substrate configured to be connected to a face of the support base member on an opposite side to a face of the support base member facing the membrane (i.e., bulk silicon layer 213) (see Fig. 9B).  
Regarding claim 12, Qi teaches that the support base member and the package substrate are connected to each other by a connecting portion arranged at a position at which the connecting portion overlaps at least a portion of the membrane when viewed from the thickness direction (i.e., first SOI wafer 210) (see Fig. 9B).  
Regarding claim 14, Qi teaches a connecting layer configured to be disposed between the support base member and the frame member (i.e., silicon layer 114 under the cavity) (see Fig. 9C); and a groove portion configured to be disposed at a position at which the groove portion surrounds the cavity portion when viewed in plan and be formed in such a way as to penetrate the frame member and the connecting layer (i.e., trench 281) (see Fig. 9C).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over over Qi (U.S. Pat. No. 9,176,018) (hereafter Qi) in view of Tu et al (U.S. Pat. No. 5,352,635) (hereafter Tu) and further view of Yoshikawa et al. (U.S. Pat. No. 9,506,822) (hereafter Yoshikawa)
Regarding claim 3, Qi as modified by Tu as disclosed above does not directly or explicitly teach that the membrane and the frame member are coupled to each other by four coupling portions constituting two pairs, the flexible resistor is disposed on each of the four coupling portions, and the four flexible resistors form a full Wheatstone bridge. 
.
Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Qi (U.S. Pat. No. 9,176,018) (hereafter Qi) in view of Tu et al (U.S. Pat. No. 5,352,635) (hereafter Tu) and in further view of Ikeda et al. (U.S. Pat. No. 11,119,117) (hereafter Ikeda)
Regarding claim 13, Qi as modified by Tu as disclosed above does not directly or explicitly teach that when viewed from the thickness direction of the membrane, area of the connecting portion is smaller than area of the membrane. 
Regarding the connecting portion, Ikeda teaches that when viewed from the thickness direction of the membrane, area of the connecting portion is smaller than area of the membrane (i.e., bonding member 90 is arranged in a region R3 that is smaller than the substrate 30) (see Fig. 1 and 2). In view of the teaching of Ikeda, it would have been obvious to one having ordinary skill in the art to have made the connecting portion smaller than the membrane in order to reduce package thermal stress. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a  matter of obvious design choice (see MPEP 2144.07). 
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Qi (U.S. Pat. No. 9,176,018) (hereafter Qi) in view of Tu et al (U.S. Pat. No. 5,352,635) (hereafter Tu) and in further view of Sakurai (U.S. Pat. No. 8,250,934) (hereafter Sakurai).
Regarding claim 15, Qi teaches peripheral membrane portions configured to be coupled to the frame member (i.e., edge 116 of cavity 110) (see Fig. 9B) and, when viewed from the thickness direction, surrounded by the membrane, the frame member, and the coupling portions, wherein the support base member overlaps the peripheral membrane portions, the cavity portion is disposed between the peripheral membrane portions and the support base member (see Fig. 9C); a penetrating portion penetrating to the cavity portion is disposed in at least either one of the peripheral membrane portions or the support base member (i.e., trench 281) (see Fig. 9A); but does not explicitly teach that, when viewed from the thickness direction, slits are formed between the membrane and coupling portions and the peripheral membrane portions, and width of each of the slits is narrower than a minimum distance between inner wall faces of the penetrating portion facing each other with the center of the penetrating portion interposed between the inner wall faces.  
Regarding the slits, Qi as modified by Tu as disclosed above does not directly or explicitly teach the slits. However, Sakurai teaches a penetrating portion penetrating to the cavity portion is disposed in at least either one of the peripheral membrane portions or the support base member (i.e., straight through holes A-D) (see Fig. 1A), when viewed from the thickness direction, slits are formed between the membrane and coupling portions and the peripheral membrane portions (i.e., through holes E-H) (see Fig. 1A). In view of the teaching of Sakurai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the slits in order to strategically form strain concentrating sections and strain reducing sections in the membrane. 
Regarding the width of the slits, Qi as modified by Tu and Sakurai as disclosed above does not directly or explicitly teach that width of each of the slits is narrower than a minimum 
Regarding claim 16, Qi teaches that the penetrating portion is formed only in one of the peripheral membrane portions (i.e., trench 281) (see Fig. 10).  
Regarding claim 17, Qi as modified by Tu and Sakurai as disclosed above does not directly or explicitly teach that the minimum distance is a value within a range of 1 µm or more and 10 µm or less. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the minimum distance have a value within a range of 1 µm or more and 10 µm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)). 
Regarding claim 18, Qi as modified by Tu and Sakurai as disclosed above does not directly or explicitly teach that width of each of the slits is a value within a range of 0.5 µm or more and 5 µm or less. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made width of each of the slits within a range of 0.5 µm or more and 5 µm or less, Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Qi (U.S. Pat. No. 9,176,018) (hereafter Qi) in view of Tu et al (U.S. Pat. No. 5,352,635) (hereafter Tu) and in further view of Buck et al. (U.S. Pat. No. 9,936,298) (hereafter Buck)
Regarding claim 19, Qi teaches a receptor configured to be formed on a region including the center of a front face, the front face being a face of the membrane on an opposite 
Regarding the pattern, Qi as modified by Tu and Sakurai as disclosed above does not directly or explicitly teach a recess/protrusion pattern. However, Buck teaches a recess/protrusion pattern configured to be disposed in a region closer to the frame member than a receptor forming region in which the receptor is formed within the front face and have a surface the degree of roughness of which is higher than the receptor forming region (i.e., diaphragm segments 56) (see Fig. 5a). In view of the teaching of Buck, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the diaphragm corrugations in order to adjust the stiffness of the diaphragm.
Regarding claim 20, Qi as modified by Tu, Sakurai, and Buck as disclosed above does not directly or explicitly teach that the recess/protrusion pattern is formed with a pattern in which a plurality of protruding portions or a plurality of recessed portions continue. However, Buck teaches that the recess/protrusion pattern is formed with a pattern in which a plurality of protruding portions or a plurality of recessed portions continue (i.e., diaphragm segments 56) (see Fig. 5a). In view of the teaching of Buck, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the diaphragm corrugations in order to adjust the stiffness of the diaphragm.
Regarding claim 21, Qi as modified by Tu, Sakurai, and Buck as disclosed above does not directly or explicitly teach that the recess/protrusion pattern is disposed over an entire circumference of a region closer to the frame member than the receptor within the front face with the protruding portions adjacent to each other or the recessed portions adjacent to each other arranged at a preset distance. However, Buck teaches that the recess/protrusion pattern is disposed over an entire circumference of a region closer to the frame member than the receptor within the front face with the protruding portions adjacent to each other or the recessed portions adjacent to each other arranged at a preset distance (i.e., diaphragm segments 56) (see Fig. 5a). In view of the teaching of Buck, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the diaphragm corrugations in order to adjust the stiffness of the diaphragm. 
Regarding claim 22, Qi teaches an oxide film (i.e., silicon dioxide insulation layer 261) (see Fig. 9B) configured to be formed on at least either the receptor forming region or a region in which the recess/protrusion pattern is disposed within the front face.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Tran M. Tran/Examiner, Art Unit 2855